Citation Nr: 1121661	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits for a claim of special monthly compensation (SMC) due to the need for aid and attendance.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.  The appellant is the Veteran's daughter-in-law.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 Regional Office (RO) Pension Management Center in St. Paul, Minnesota decision letter, which denied the appellant's claim for accrued benefits.


FINDINGS OF FACT

1.  In an August 2007 rating decision, the Veteran was granted entitlement to SMC based on the need for aid and attendance, effective from June 27, 2007; however, implementation of the decision was deferred pending a determination of the Veteran's competency to handle his funds.

2.  In a November 2007 rating decision, the Veteran was found incompetent to handle disbursement of funds.

3.  In August 2008 the appellant was appointed the Veteran's VA payee; however, the Veteran passed away in November 2008 prior to implementing payment of SMC benefits.

4.  The appellant filed a claim for reimbursement of accrued benefits in March 2009 and she is the Veteran's daughter-in-law.



CONCLUSION OF LAW

The appellant is not eligible for accrued benefits.  38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.316(a) (2010)), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.

However, in a case such as this one, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim.  Thus, the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As will be discussed in further detail below, the appellant's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

Accrued Benefits

The record reflects that the Veteran was granted entitlement to SMC based on the need for aid and attendance in an August 2007 rating decision, effective from June 27, 2007.  Implementation of the decision, however, was deferred pending a determination of the Veteran's competency to handle his funds.  In a November 2007 rating decision, the Veteran was found incompetent to handle disbursement of funds.  In August 2008 the appellant was appointed the Veteran's VA payee.  The Veteran, however, passed away in November 2008 prior to implementing payment of SMC benefits.  The appellant filed a claim for reimbursement of accrued benefits in March 2009.

The appellant claims that she is entitled to accrued benefits for SMC based on the Veteran's need for aid and attendance.  Specifically, she asserts that she served as the Veteran's personal in-home caretaker and companion for 488 days and that serving in this capacity required her to quit her job, at which she earned $50 per day.  As such, the appellant claims she is entitled to $24,400 in lost wages as a result of her care for the Veteran.

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  (3) Upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran.  38 C.F.R. § 3.1000(a).  In determining entitlement to accrued benefits, the term "child" means a person who is unmarried and (1) who is under the age of 18 years; (2) who, before attaining the age of 18 years, became permanently incapable of self- support, or (3) who, after attaining the age of 18 years and until completion of education or training (but not after obtaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57, 3.1000 (2010).

The appellant is the Veteran's daughter-in-law and, as such is not a spouse, child, or dependent parent.  With respect to the appellant's husband (and the Veteran's son), it is neither contended nor shown that he became permanently incapable of self-support before attaining the age of 18.  The appellant has not contended that she incurred expenses due to the Veteran's last sickness or burial, despite multiple notices directing her to provide such information.

The Board acknowledges the fact that it took far too long for the RO to resolve the issues of the Veteran's competency to handle the disbursement of funds and, subsequently, his fiduciary for the receipt of benefits.  That being said, it appears that the RO made at least five attempts to contact the Veteran's son in March 2008, by telephone, letter, and in-person, without success.  It was not until August 2008 that a site visit could be arranged and determination of a proper fiduciary made.  In any case, had the claim been resolved more expeditiously the Veteran would have begun to receive SMC benefits during his lifetime.  The Board also recognizes the appellant's considerable sacrifices in time, money, and loss of wages as a result of her father-in-law's illness.  While the Board is highly sympathetic, it is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is without authority to grant benefits simply because it might perceive the result to be equitable).  

In this case, the appellant is not eligible for accrued VA benefits as her lost wages do not qualify as expenses of the last illness or burial of the Veteran.  Furthermore, as discussed above, she does not meet the other criteria for which accrued benefits could be paid.  The law pertaining to eligibility for accrued benefits is dispositive of this issue and the appellant's claim must be denied because of the absence of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, there is no issue as to whether VA has complied with its duty to notify or assist the appellant and there is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to accrued benefits for a claim of SMC due to the need for aid and attendance is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


